      Case 1:18-cv-04309-PKC-KHP Document 66 Filed 10/15/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE             §
COMMISSION,                         §
                                    §
            Plaintiff,              §
                                    §
v.                                  § Case No. 1:18-CV-04309-PKC-KHP
                                    §
FRANCISCO ABELLAN VILLENA,          §
GUILLERMO CIUPIAK, JAMES B.         §
PANTHER, and FAIYEZ DEAN,           §
                                    §
            Defendants.             §
_____________________________________

                                      STATUS REPORT

       The United States of America (the “Government”), by and through its undersigned

attorneys, files this status report in advance of the status conference scheduled for October 18,

2019. On April 23, 2019, a grand jury for the District of Arizona returned an indictment, under

seal, against Francisco Abellan Villena (“Villena”), James B. Panther (“Panther”), and Faiyez

Dean (“Dean”) for their roles in the Biozoom “pump and dump” market manipulation scheme.

Villena, Abellan, and Dean were charged with one count of conspiracy to commit securities fraud

and wire fraud in violation of 18 U.S.C. § 1349, one count of securities fraud in violation of 18

U.S.C. § 1348, one count of conspiracy to commit money laundering in violation of 18 U.S.C.

§ 1956(h), and five counts of money laundering in violation of 18 U.S.C. § 1957.

       On July 11, 2019, the indictment was unsealed and Panther made his initial appearance

before the Honorable Michelle Burns, United States Magistrate Judge. Arrest warrants have been

issued for Abellan and Dean. Trial is scheduled for December 3, 2019.




                                               1
Case 1:18-cv-04309-PKC-KHP Document 66 Filed 10/15/19 Page 2 of 3



                             Respectfully submitted,

                             ROBERT ZINK
                             Chief, Fraud Section

                       BY:           /s/
                             Tracee Plowell
                             Assistant Chief
                             Criminal Division, Fraud Section
                             United States Department of Justice
                             Tel: (202) 616-1668
                             Fax: (202) 514-0152
                             Tracee.Plowell@usdoj.gov

                             Michelle Pascucci
                             Trial Attorney
                             Criminal Division, Fraud Section
                             United States Department of Justice
                             1400 New York Avenue NW
                             Washington, DC 20005
                             Tel: (202) 307-2208
                             Fax: (202) 514-0152
                             Michelle.Pascucci@usdoj.gov




                                2
      Case 1:18-cv-04309-PKC-KHP Document 66 Filed 10/15/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on October 15, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF, which will send notification to counsel of
record.


                                          Respectfully submitted,

                                          ROBERT ZINK
                                          Chief, Fraud Section

                                   BY:    _________/s/__________
                                          MICHELLE PASCUCCI
                                          Trial Attorney
                                          Criminal Division, Fraud Section
                                          United States Department of Justice




                                             3
